United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1490
                                   ___________

Shirley R. Camp,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: June 23, 2006
                                Filed: June 29, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Shirley R. Camp appeals the district court’s1 order affirming the denial of
disability insurance benefits. Camp alleged disability since January 2002 from
multiple impairments, including arthritis, nerves, diabetes, seizures, and muscle
spasms. After an April 2003 hearing, an administrative law judge (ALJ) determined
that (1) certain of Camp’s alleged impairments were not severe, although some were


      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
medically determinable; (2) her diabetes and cervical degenerative disc disease with
chronic pain were severe impairments alone or combined, but not of listing-level
severity; (3) her allegations of limitations were not entirely credible; (4) her residual
functional capacity for less than a full range of light work precluded her past relevant
work; but (5) she could perform other jobs a vocational expert (VE) had identified in
response to a hypothetical.

       Camp argues that the ALJ erred in determining that she did not suffer from
severe depression and anxiety. We disagree, because, among other reasons, there was
nothing in the record indicating Camp was referred to or sought care from a mental
health professional, see Shannon v. Chater, 54 F.3d 484, 486 (8th Cir. 1995) (failure
to seek treatment may be inconsistent with disability); as of Camp’s alleged onset
date, there were no noted reports of anxiety or depressive symptoms, other than
sleeping problems; and she herself told specialists she had a history of only mild
anxiety and depression. See Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996)
(claimant bears burden of establishing severe impairment that significantly limits her
physical or mental ability to do basic work activities).

       We also reject Camp’s challenges to the ALJ’s credibility findings and to the
hypothetical. Contrary to Camp’s assertions, the ALJ gave multiple valid reasons--in
addition to the lack of objective medical evidence--for finding her not entirely
credible, see Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (this court does
not re-weigh evidence and defers to ALJ’s credibility determination so long as it is
supported by good reasons and substantial evidence); and in the hypothetical the ALJ,
as required, set forth impairments that he accepted as true and that were supported by
substantial evidence, see Stormo v. Barnhart, 377 F.3d 801, 808-09 (8th Cir. 2004).

      Camp’s remaining arguments provide no basis for reversal. Accordingly, we
affirm.
                    ______________________________

                                          -2-